PER CURIAM.
Appellant challenges the summary denial of his Florida Rule of Criminal Procedure 3.850 motion. We find merit in Appellant's challenge to the summary denial of claim 3 and, accordingly, reverse as to that claim. In all other respects, we affirm.
Claim 3 involves the contention that counsel was ineffective in advising Appellant to withdraw a motion to sever the murder charge from the possession of a firearm by a convicted felon charge. The trial court concluded that this was an obvious trial strategy that could be discerned conclusively from the records attached to the order. We disagree. On remand, unless other records exist that conclusively refute this claim, the trial court shall conduct an evidentiary hearing on claim 3.
AFFIRMED IN PART; REVERSED IN PART AND REMANDED.
SAWAYA, PALMER and TORPY, JJ., concur.